Citation Nr: 1128626	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  07-25 025	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of immunizations poisoning.

2.  Entitlement to an initial rating in excess of 30 percent for multiple sclerosis.



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1982 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for multiple sclerosis, a bilateral eye disability, and residuals of immunization poisoning.

The Veteran testified before the undersigned at a September 2008 hearing at the RO (Travel Board hearing).  A hearing transcript has been associated with the claims file.

In February 2009, the Board granted service connection for multiple sclerosis, and remanded the claims for service connection for a bilateral eye disability and residuals of immunization poisoning.  Service connection for a bilateral eye disability was granted in a March 2011 rating decision; therefore, only the instant claim for service connection for residuals of immunization poisoning remains before the Board for its consideration.

The issue of entitlement to an increased rating for multiple sclerosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDING OF FACT

The Veteran does not currently suffer from residuals of immunization poisoning other than multiple sclerosis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of immunizations poisoning have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); 73 Fed. Reg. 23, 353 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim for service connection for immunization poisoning in an October 2005 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  This letter provided proper preadjudication notice in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The second and third elements of proper Dingess notice were provided in the preadjudication October 2005 letter.  The remaining elements of proper Dingess notice were provided in the March 2006 letter, after the initial adjudication of the Veteran's claim.  This timing deficiency was cured by readjudication of the claim in an April 2007 statement of the case (SOC) after the VCAA compliant notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records and various private treatment records are associated with the record.  An October 2005 response from Lynn Eye Medical Group indicates that they no longer had records related to the Veteran.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

The Veteran has not been afforded a VA examination with regard to the instant claimed disability and such an examination is not required.  As detailed below, the Veteran has not alleged a continuity of symptomology for the instant claimed disability and there were no chronic symptoms of such a disability following service.  An opinion is not necessary to decide this claim for service connection as there is no factual basis of chronic symptoms in service or continuous symptoms after service.  Any such opinion requested on the facts in this case would be merely speculative and so would not aid in substantiating the claims for service connection.  In addition, the clinical evidence is negative for claimed disability.

The instant matter was remanded in February 2009 to allow SSA records to be obtained.  These records are located in the claims file.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During the September 2008 hearing, the issue on appeal was identified.  The undersigned informed the Veteran that it was necessary for a physician to provide an opinion regarding the etiology of his claimed disability.  The record was held open for an additional 60 days to allow such an opinion to be obtained.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that his in-service immunizations caused or contributed to the development of his multiple sclerosis.

A January 1982 service entrance examination was negative for any relevant abnormalities and the Veteran did not report symptoms related to immunization poisoning in an accompanying Report of Medical History (RMH).  The Veteran was bitten or scratched by a bat in August 1983.  A series of rabies injections and "HDV" injections were administered in August and September 1983.

Complaints of tenderness in the left deltoid following a rabies immunization were noted in September 1983 and the use of ice packs was recommended.  The last rabies injection was administered to him in September 1983.

Complaints of joint pains, headaches, eye irritation and diarrhea following tetanus and typhoid immunizations were noted in an undated treatment note.  An assessment of status-post typhoid vaccine was made and the use of Tylenol was prescribed.

An undated health record documents the Veteran's various in-service immunizations, including those for small pox, yellow fever and influenza.

A June 1984 service discharge examination was negative for any relevant abnormalities and the Veteran did not report symptoms related to immunization poisoning in an accompanying RMH.

A December 1984 VA orthopedic examination was negative for any findings, complaints or diagnoses related to immunization poisoning.

An October 1985 private treatment note indicates that while heavy metal intoxication (i.e. mercury level) can mimic multiple sclerosis, the treating physician noted there was no valid reason for the Veteran to have a heavy mercury level.

During the September 2008 Travel Board hearing, the Veteran testified that he did not know what caused his multiple sclerosis but that his private doctors had suggested that his system became "overloaded" from the immunizations he received during service, possibly causing his multiple sclerosis.

While the remaining VA and private treatment records detail extensive treatment for multiple sclerosis and various eye disabilities, they are negative for complaints, findings or diagnoses related to immunization poisoning.



Analysis

The complaints of tenderness following the rabies injections; and of joint pains, headaches, eye irritation and diarrhea following tetanus and typhoid immunizations provide evidence of an in-service injury; but do not serve to establish the presence of a current disability or a nexus between a current disability and the in-service event.

Although the Veteran has been diagnosed with multiple sclerosis and a variety of associated eye disabilities, he has not been found to have immunization poisoning during the course of the appeal.  Cf. McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  

As a lay person the Veteran does not possess the requisite medical expertise to say that any current symptom is a manifestation of immunization poisoning.  The Veteran is competent to report symptoms, but he has not reported symptoms apart from those attributed to the already service connected multiple sclerosis and eye disability.

There is no competent evidence of residuals of immunization poisoning during the appeal period upon which to predicate a grant of service connection on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As the competent medical evidence of record is negative for a current diagnosis of residuals of immunization poisoning, service connection can be granted and the claim must be denied.





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for residuals of immunization poisoning other than multiple sclerosis is denied.


REMAND

The Board granted the Veteran's claim for service connection for multiple sclerosis in a February 2009 decision.  A February 2010 rating decision issued by the AMC implemented this decision and assigned an initial rating of 30 percent, effective July 26, 2005.  The Veteran expressed his objection to the 30 percent rating in a March 2010 notice of disagreement.  To date, a statement of the case (SOC) addressing this claim has not been issued.  The Board is required to remand the claim for an increased initial rating for multiple sclerosis to allow a SOC to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to a total rating based upon individual unemployability (TDIU) was raised by the Veteran in a March 2010 statement but has not been adjudicated.  TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a SOC addressing the claim for an increased initial rating for multiple sclerosis, including entitlement to TDIU.  This issue should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeal should be closed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


